Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed on 03/12/2020.  Claims 1-10 are pending.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method of delivering a collapsible prosthetic heart valve in a patient, the method comprising, inter alia, fully deploying the valve by simultaneously continuing movement of the first lead screw in the first longitudinal direction within the movement space and moving the second lead screw in the second longitudinal direction within the movement space.
The closest prior art, Nyuli et al. (US Pub. No.: 2017/0165064) discloses a method of method of delivering a collapsible prosthetic heart valve (1100, Fig. 11B) in a patient, the method comprising: providing a delivery device (1, Fig. 1) having a catheter assembly (7, Fig. 1) and an operating handle (4, Fig. 1), the catheter assembly including a compartment (the void between 400 and the distal and proximal capsules 14, 13, Fig. 8C) adapted to receive the valve in an assembled condition and a distal sheath (combination of 14, 13, and 41, Figs. 1, 5, and 8C) slidable relative to the compartment, the operating handle including a housing (housing defined by 22 and 23, Figs. 1 and 5) defining a movement space(Fig. 5) therein and first and second lead screws (503, 511, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110137397 A1	Chau; Mark et al. discloses a method of delivering a prosthetic heart valve with a delivery device having a lead screw which is configured to move axially along with a sheath for deploying the prosthetic heart valve.
US 20150238315 A1	Rabito; Glen et al. discloses a method of delivering a prosthetic heart valve with a delivery device having a lead screw; and a sheath capsule for holding the prosthetic heart valve; wherein the lead screw is configured to move axially along with a sheath for deploying the prosthetic heart valve.

US 7938851 B2	Olson; Stephen Lee et al. discloses a method of delivering a stent or stented valve with a delivery device having multiple lead screws which are configured to rotate within a compartment of a catheter assembly for deploying the stent or stented valve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/Primary Examiner, Art Unit 3771